Citation Nr: 1517714	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-36 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for left face pain and nerve damage to left nose and ear.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1951 to March 1954.  The Veteran served in Korea and was awarded the Purple Heart, the Combat Medic Badge, and the Korean Service medal with three Bronze Stars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and April 2011 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  In the January 2008 rating decision, the RO granted service connection for PTSD assigning a 30 percent disability rating effective October 30, 2007.

In March 2015, the Veteran testified regarding these matters at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

During his March 2015 Board hearing, the Veteran's representative asserted that the Veteran's unemployment was secondary to the effects of his mental disorder.  Therefore, the issue of entitlement to a TDIU has been raised by the record in connection with the increased rating claim on appeal, and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record shows that the Veteran's PTSD has most closely approximated occupational and social impairment with reduced reliability and productivity.  

2. There is no current diagnosis pertaining to left face pain and nerve damage to left nose and ear.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 50 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for service connection for left face pain and nerve damage to left nose and ear are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in November 2007 and January 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of his PTSD in November 2007 and January 2011.  These examination and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Additionally, no VA examination was obtained for the service connection claim for left face pain and nerve damage to left nose and ear.  As there is no finding of a current disability, a VA examination is not necessary, as there is sufficient evidence to resolve the question of a current disability.  Moreover, a VA opinion is not necessary as the finding that there is no current disability means that any symptoms experienced by the Veteran are, by definition, not "symptoms of a disability."  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his PTSD symptoms are more severe than a 30 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id. 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran was afforded a VA psychiatric evaluation in November 2007.  The examiner noted he reviewed the Veteran's claim folder and medical records.  The Veteran reported nightmares several times a week to once a month or less.  He was prescribed antidepressant medication by a general primary care physician at a VA hospital.  He also had a history of depression with feeling of anhedonia, and at times hopelessness.  On examination, the Veteran presented with a euthymic mood.  He admitted to ongoing depressive symptoms, however, he was not homicidal or suicidal.  He had no obvious loosening of thought, mutism, autistic thinking, or preoccupations.  At times, the Veteran answered in a somewhat tangential fashion.  No evidence of hallucinations or delusions.  Orientation was intact to time, place, person, and situation.  Concentration and attention were mildly decreased and his fund of knowledge was intact.  The examiner noted, "[i]t appears that PTSD symptoms are separate from depression."  The examiner found the Veteran had adequate social interactive skills and depressive symptoms were presently mild to moderate in severity.  The examiner diagnosed the Veteran with PTSD, chronic, and depression and assigned the Veteran a GAF score of 55. 

An April 2009 VA mental health treatment record noted the Veteran reported hallucinations and nightmares about incidents during his time in service.  He also reported insomnia, painful memories, avoidance, anger at news of Iraq war, depression, and crying spells for no reason.  He further reported feeling hopeless, worthless, self-blame, anergia, poor concentration, and poor working memory.  Suicidal ideation passive without plan.  The report noted the Veteran sees and hears things, but only related to war.  The Veteran was assigned a GAF score of 43.   

A November 2010 VA neuropsychology consult noted the Veteran demonstrated apparent cognitive deficits.  The Veteran reported his biggest complaint was his short term memory loss, as he would forget to take his medication or brush his teeth.  The report noted the Veteran demonstrated neurocognitive deficits on most assessed functions.  He was generally oriented, learning and recognition memory were adequate.  Otherwise, he demonstrated significant deficiencies in attention, working memory, free recall, naming, comprehension, visual perception, and many executive functions.  The report noted the Veteran's psychiatric issues do not appear to be sufficient to account for his performance, noting it appeared more likely that the dementing process was adding to his emotional distress.  

A December 2010 VA geriatric monthly nursing summary noted the Veteran played board games, watched TV and socialized with other Veterans.  His family also called him frequently and visited occasionally, which the Veteran both enjoyed and caused him stressed.  He did have some self-care ability; he took his own inhaled medications.  A January 2011 VA geriatric monthly nursing summary record noted the Veteran required limited assistance for hygiene.  The Veteran was alert and verbally appropriate, and unable to self-medicate.  It further noted the Veteran had chronic PTSD and anxiety issues.  

The Veteran was afforded another VA psychiatric evaluation in January 2011.  The examiner noted he reviewed the Veteran's claim folder and medical records.  The Veteran reported since the last examination he was feeling more irritable, had problems falling asleep at night due to nightmares, and was awakening in the middle of his sleep in cold sweats.  The Veteran had intrusive recollections of events, unprovoked irritability, and hyperarousal.  He had daily, constant symptoms of PTSD with high severity.  

On examination, his behavior was adequate, cooperative, and pleasant.  His psychomotor movements were slow, although he was on a stretcher so his entire locomotion could not be assessed.  Speech was spontaneous with normal rate, volume, and tone.  No hallucinations or delusions were presented.  Mood was very depressed and anxious.  Affect was appropriate to thought content and mood.  The Veteran denied suicidal or homicidal ideations, intentions or plans, but admitted to fleeting suicidality with no plans for action.  He further denied any plans to hurt himself or others.  Thought process was logical, coherent, and goal oriented.  The Veteran's cognitive functions were moderately impaired in the area of concentration and attention.  He was well oriented to person, place, and time, but not purpose.  The examiner found the Veteran did not have deficiencies of cognition or memory.  Insight and judgment were adequate.  The examiner confirmed the diagnosis of PTSD and major depression, recurrent, linked to PTSD, and assigned the Veteran a GAF score of 48.  The examiner opined that the Veteran's assertions that his PTSD had worsened were credible, finding the Veteran presented with total social, occupational impairment due to PTSD and specifically when combining PTSD with the rest of his medical conditions.  The examiner further opined that the Veteran cannot be expected to be employable at this time when combining all his impairments, both mental and physical.  Mentally, the Veteran is unemployable, but he does have an adequate capacity to maintain concentration, persistence or pace because of PTSD.  

Subsequent VA treatment records show continued treatment for PTSD.  A May 2011 VA mental health treatment record noted the Veteran reported he was closer to several grandchildren than his own children and lived alone in a home where he was confined to a wheelchair.  A neighbor would come by daily to help him.  His symptoms included avoidance, flashbacks, nightmares, depression, anxious mood, and isolated events of audio and visual hallucinations secondary to PTSD, although these events were not current.  The record further noted the Veteran was unable to provide details of personal history reliably due to memory impairment.  The Veteran was assigned a GAF score of 45.  

VA mental health treatment records from June 2011 to November 2012 assigned the Veteran GAF scores ranging from as low as 45 to as high as 69.  The records further noted the Veteran had low family support.  

A December 2012 statement from a VA psychologist stated the Veteran suffered from frequent nightmares, 2-3 times per week, and relived traumatic events through flashbacks, with autonomic hyperarousal.  He felt cut off and distant from others, preferred to isolate, and exhibited enhanced startle response.  

During his March 2015 Board hearing, the Veteran's friend stated his observations of the Veteran's PTSD.  He observed the Veteran's house was a mess and the Veteran would tell him he would scream and holler, he was paranoid people were coming in, and he could see people through his widow.  The Veteran would pull all the shades down and constantly peek out the window.  The friend continued, stating the Veteran would go through his house in a manic mood.  He would knock all the stuff off his shelves by his bed.  The Veteran's bed was in complete array, was soaked, and the Veteran was full of sweat.  The friend further stated he had another friend over at the Veteran's house and the Veteran had the other friend trapped upstairs.  The Veteran had a knife and accused the other friend of coming after him.  The friend stated the Veteran was evidently having a nightmare or something.  The friend said he was finally able to get the knife from the Veteran and took all the knives out of the Veteran's house, because he was worried the Veteran would do something.  The friend further reported when the Veteran finally "snaps out of it," he is bewildered for a while.  

Based on the evidence of record, the Board finds that upon resolution of reasonable in the Veteran's favor, a rating of 50 percent is warranted for the Veteran's PTSD.  In this regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from symptoms commensurate with the criteria for a 50 percent rating.  Indeed, the November 2007 VA examiner found the Veteran had adequate social interactive skills and assigned a GAF score of 55, which indicated moderate symptoms or moderate difficulty in social, occupational, or school functioning. While the January 2011 indicated worsening psychiatric symptoms and assigned a GAF score of 48, the observed increase in symptoms does not, in the Board's view (as explained below), merit a rating in excess of 50 percent.  Rather, the Veteran's overall symptomatology reflects the criteria for a 50 percent rating under the 38 C.F.R. § 4.130 (Schedule of Ratings for Mental Disorders) and is commensurate with the moderate to serious symptoms detailed in the medical evidence and as may be ascribed to the range of various and fluctuating GAF scores assigned.  In this regard, he evidence reveals symptoms of tangential speech, memory loss, and moderate impairment of concentration, attention, mood  and thinking - all of which are commensurate with the symptoms described in the 50 percent criteria.  As such,  the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity due to the symptoms listed in the criteria for a 50 percent rating under DC 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with reduced reliability and productivity.  Therefore, a 50 percent disability evaluation, even though all the specific symptoms listed for a 50 percent evaluation are not manifested.

The Board finds, however, that the Veteran's disability does not approximate the criteria for the next higher rating of 70 percent because there is no evidence that his disability resulted in deficiencies in most areas.  The Veteran has not shown symptoms commensurate with impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, obsessional rituals that interfere with routine activities, or inability to establish and maintain effective relationships.  Most of his documented symptoms (e.g., sleep impairments, depression, anxiety, irritability, and avoidance) are specifically included in the criteria for a 30 or 50 percent evaluation.  

An April 2009 VA mental health treatment record noted the Veteran reported suicidal ideation with no plan and during his January 2011 VA psychiatric evaluation admitted to fleeting suicidality with no plan for action, and unprovoked irritability.  But this was an isolated record; hallucinations and suicidal inclinations have not been commonly or consistently reported.  Indeed, based on the November 2007 VA psychiatric examiner's opinion that the Veteran had adequate social interactive skills and the November 2010 VA neuropsychology consult report that found neurocognitive deficits in the areas of attention, working memory, free recall, naming, comprehension, visual perception, and many executive functions, but noted the Veteran's psychiatric issues do not appear to be sufficient to account for his performance, stating it appeared more likely that the dementing process was adding to his emotional distress, the Board finds that the Veteran's suicidal thoughts and unprovoked irritability do not result in occupational and social impairment with deficiencies in most areas as is required for a 70 percent rating.  Moreover, although the Veteran was assigned GAF scores in the 41 to 50 range, he was also assigned GAF scores up to 69 during the same time period.  This further supports the conclusion that the Veteran does not approximate the criteria for the next higher rating of 70 percent. 

Additionally, the evidence shows that the Veteran does not demonstrate gross impairment in thought processes or communication, persistent delusions, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Although an April 2009 VA mental health treatment report noted the Veteran reported hallucinations about incidents during his time in service, sees and hears things related to war, and a May 2011 VA mental health treatment record noted the Veteran reported isolated events of audio and visual hallucinations, although these events were not current, the Board finds that such symptoms, in and of themselves, do not warrant the assignment of a 100 percent rating.  Indeed, there was no evidence of such symptoms noted in either the November 2007 or January 2011 VA psychiatric evaluations.  The Veteran's lack of consistent reporting concerning the severity of persistence of his claimed hallucinations weighs against the assignment of a higher rating.  

The January 2011 VA examiner found the Veteran presented with total social, occupational impairment due to PTSD, but only when combined with his multiple medical conditions of physical origin.  Moreover, although the Veteran indicated he preferred to isolate and felt cut off from others, a December 2010 VA geriatric monthly nursing summary noted the Veteran played board games, watched TV, socialized with other Veterans, and his family called him frequently and visited occasionally, which the Veteran both enjoyed and caused him stressed.  Also, a May 2011 VA mental health treatment record noted the Veteran reported he was closer to several grandchildren than his own children and a neighbor would come by daily to help him.  

Aside from the isolated reports of hallucinations, the evidence of record does not reveal that the Veteran suffers from the type of symptoms commensurate with the criteria for a higher percent evaluation.  The Board reiterates that the Veteran's disability picture as a whole does not reflect PTSD symptoms higher than the 50 percent rating assigned herein.  Therefore, a 100 percent evaluation under the General Rating Formula for Mental Disorders is not warranted.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A higher schedular rating is available for additional impairment in social and occupational functioning, but that is not shown.  All of the symptomatology shown in the medical records and put for by the Veteran relate to occupational and social functioning.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

The Board finds that the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.

III. Service Connection

The Veteran claims entitlement to service connection for left face pain and nerve damage to left nose and ear. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Board acknowledges and does not contest the Veteran's assertions that he suffered an injury to the left side of his face when he was hit by a mortar during service.  

VA treatment records are silent for any complaints, treatment or diagnosis of any left face, nose, or ear symptoms.  Although VA treatment records note the Veteran had an injury to the ear, there is no diagnosis or treatment of any ear disability.  

The Veteran maintains that he currently has left face pain and nerve damage to his left nose and ear.  While the Veteran is competent to describe symptoms such as left face pain, the VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for pain.  Additionally, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of current nerve damage falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA benefits. 

Service connection for left face pain and nerve damage to left nose and ear is denied.  


REMAND

As noted in the introduction above, during his March 2015 Board hearing, the Veteran's representative asserted he stopped working as the result of his mental disorder.  Additionally, the January 2011 VA psychiatric examiner found the Veteran was unemployable, at least in part due to his service-connected psychiatric disability.  In view of the higher rating assigned herein, the Board finds that remand to the AOJ is appropriate so that full and fair development and consideration of the issue of entitlement to a TDIU may be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran, with the appropriate claim form, informing him of the evidence required to establish entitlement to a TDIU.

2. Upon review of any evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


